— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered December 3, 1984, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt as an accomplice in the robbery of each of the two victims. Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. The People proved that the defendant demanded property from one victim while the codefendant, his friend, pointed a gun at the second victim and demanded her property. Thereafter, both perpetrators ran from the scene together. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.